Exhibit 10.1.11.2

 

NONQUALIFIED STOCK OPTION AGREEMENT

UNDER CHESAPEAKE ENERGY CORPORATION

2002 STOCK OPTION PLAN

 

THIS STOCK OPTION AGREEMENT (the “Option Agreement”), made as of the grant date
set forth on the Notice of Grant of Stock Options and Option Agreement attached
to this Option Agreement (the “Notice”) at Oklahoma City, Oklahoma by and
between the participant named on the Notice (the “Participant”) and Chesapeake
Energy Corporation (the “Company”):

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an Employee, and it is important to the Company that
the Participant be encouraged to remain an Employee; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the common stock of the
Company, as hereinafter provided, pursuant to “Chesapeake Energy Corporation
2002 Stock Option Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Participant and the Company
hereby agree as follows:

 

Section 1. Grant of Stock Option. The Company hereby grants to the Participant a
nonqualified stock option (the “Stock Option”) to purchase all or any part of
the number of shares of its common stock, par value $.01 (the “Stock”), as set
forth on the Notice, under and subject to the terms and conditions of this
Option Agreement and the Plan, which is incorporated herein by reference and
made a part hereof for all purposes. The purchase price for each share to be
purchased hereunder shall be the option price set forth on the Notice (the
“Option Price”).

 

Section 2. Times of Exercise of Stock Option. After, and only after, the
conditions of Section 10 hereof have been satisfied, the Participant shall be
eligible to exercise the Stock Option pursuant to the vesting schedule set forth
on the Notice (the “Vesting Schedule”). If the Participant is employed
continuously as an Employee at all times prior to any of the exercise dates
specified on the Notice (the “Exercise Dates”), then the Participant shall be
entitled, subject to the applicable provisions of the Plan and this Option
Agreement having been satisfied, to exercise the Stock Option and purchase on or
after the applicable Exercise Date, on a cumulative basis, the number of shares
of Stock determined by multiplying the aggregate number of shares of Stock
subject to the Stock Option set forth on the Notice by the designated percentage
set forth on the Notice.

 

Section 3. Term of Stock Option. Subject to earlier termination as hereafter
provided, the Stock Option shall expire at the close of business on the
expiration date set forth on the Notice and may not be exercised after such
expiration date; provided, however, in no event shall the term of the Stock
Option be longer than ten years from the Date of Grant. At all times during the
period commencing with the date the Stock Option is granted to the Participant
and ending on the earlier of the expiration of the Stock Option or the date
which is three months prior to the date the Stock Option is exercised by the
Participant, the Participant must be an employee of either (i) the Company, (ii)
a Subsidiary of the Company, (iii) a partnership or limited liability company
controlled by the Company or (iv) a corporation or a parent or a Subsidiary of
such corporation issuing or assuming a Stock Option in a transaction to which
Section 424(a) of the Code applies.

 

Section 4. Nontransferability of Stock Option. The Stock Option is not
transferable otherwise than by will or the laws of descent and distribution, and
the Stock Option may be exercised, during the lifetime of the Participant, only
by the Participant. More particularly (but without limiting the generality of
the foregoing), the Stock Option may not be transferred (except as provided
above), assigned, pledged or hypothecated in any way, shall not be assignable by
operation of law and shall not be subject to execution, attachment or similar
process. Any attempted transfer, assignment,

 

October 28, 2004



--------------------------------------------------------------------------------

pledge, hypothecation or other disposition of, or the levy of execution,
attachment or similar process upon, the Stock Option contrary to the provisions
hereof shall be null and void and without effect, shall give no right to any
purported transferee and may, in the Committee’s sole discretion, result in the
forfeiture of the Stock Option.

 

Section 5. Employment. So long as the Participant shall be employed continuously
as an Employee, the Stock Option shall not be affected by any change of duties
or position. Nothing in the Plan or in this Option Agreement shall confer upon
the Participant any right to continue in such employment, or interfere in any
way with the right of the Participant to terminate such employment at any time.

 

Section 6. Acceleration of Otherwise Unexercisable Stock Option on Death,
Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit (i) a Participant who terminates employment due to a
Disability, (ii) the personal representative of a deceased Participant, or (iii)
any other Participant who terminates employment upon the occurrence of special
circumstances (as determined by the Committee) to purchase all or any part of
the unvested shares subject to the Stock Option on the date of the Participant’s
termination of employment due to a Disability, death or special circumstance, or
as the Committee otherwise so determines. With respect to shares subject to the
Stock Option for which the applicable Exercise Date(s) has occurred or for which
the Committee has permitted purchase in accordance with the foregoing
provisions, the Participant, or the representative of a deceased Participant,
shall automatically have the right to purchase such shares within three months
of such date of termination of employment, one year in the case of a Participant
suffering a Disability or three years in the case of a deceased Participant.

 

Section 7. Method of Exercising Stock Option.

 

(a) Procedures for Exercise. The manner of exercising the Stock Option shall be
by written notice to the Secretary of the Company at the time the Stock Option,
or part thereof, is to be exercised, and in any event prior to the expiration of
the Stock Option. Such notice shall state the election to exercise the Stock
Option, the number of shares of Stock to be purchased upon exercise, the form of
payment to be used, and shall be signed by the person so exercising the Stock
Option.

 

(b) Form of Payment. Payment in full for shares of Stock purchased under this
Option Agreement shall accompany the Participant’s notice of exercise, together
with payment for any applicable withholding taxes. Payment shall be made (i) in
cash or by check, bank draft or money order payable to the order of the Company;
(ii) by tendering, by either actual delivery of shares or by attestation, shares
of Stock acceptable to the Committee having a Fair Market Value as of the day of
exercise equal to the amount of the Option Price; or (iii) a combination
thereof. In addition to the foregoing, the Committee may permit the Participant
to elect to pay the Option Price by irrevocably authorizing a third party to
sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Stock Option and remit to the Company a sufficient portion of
the sale proceeds to pay the entire Option Price and any tax withholding
resulting from such exercise.

 

(c) Further Information. In the event the Stock Option is exercised, pursuant to
the foregoing provisions of this Section 7, by any person other than the
Participant due to the death of the Participant, such notice shall also be
accompanied by appropriate proof of the right of such person to exercise the
Stock Option. The notice so required shall be given by personal delivery to the
Secretary of the Company or by registered or certified mail, addressed to the
Company at 6100 North Western Avenue, Oklahoma City, Oklahoma 73118, and it
shall be deemed to have been given when it is so personally delivered or when it
is deposited in the United States mail in an envelope addressed to the Company,
as aforesaid, properly stamped for delivery as a registered or certified letter.

 

Section 8. Acceleration of Stock Option Upon Corporate Event. If the Company
shall, pursuant to action by the Board, at any time propose to dissolve or
liquidate or merge into, consolidate with, or sell or otherwise transfer all or
substantially all of its assets to another corporation and provision is not made
pursuant to the terms of such transaction for the assumption by the surviving,
resulting or acquiring corporation of outstanding options under the Plan, or for
the substitution of new options therefor, the Committee shall cause written
notice of the proposed transaction to be given to the Participant no less than
forty days prior to the anticipated effective date of the proposed transaction,
and the Stock Option shall become 100% vested. Prior to a date specified in such
notice, which shall be not more than ten days prior

 

October 28, 2004

 

-2-



--------------------------------------------------------------------------------

to the anticipated effective date of the proposed transaction, the Participant
shall have the right to exercise the Stock Option to purchase any or all of the
Stock then subject to the Stock Option. The Participant, by so notifying the
Company in writing, may, in exercising the Stock Option, condition such exercise
upon, and provide that such exercise shall become effective immediately prior to
the consummation of the transaction, in which event the Participant need not
make payment for the Stock to be purchased upon such exercise until five days
after receipt of written notice by the Company to the Participant that the
transaction has been consummated. If the transaction is consummated, the Stock
Option, to the extent not previously exercised prior to the date specified in
the foregoing notice, shall terminate on the effective date such transaction is
consummated. If the transaction is abandoned, (i) any Stock not purchased upon
exercise of the Stock Option shall continue to be available for purchase in
accordance with the other provisions of the Plan and (ii) to the extent that any
portion of the Stock Option not exercised prior to such abandonment shall have
vested solely by operation of this Section 8, such vesting shall be deemed
voided as of the time such acceleration otherwise occurred pursuant to this
Section 8, and the Vesting Schedule set forth in the Notice shall be
reinstituted as of the date of such abandonment. In the event that acceleration
of vesting of the Stock Option is subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties with respect to such excise tax
(such excise tax, interest and penalties, collectively, the “Excise Tax”), the
Participant shall be entitled to receive a payment (a “Gross-Up Payment”) in an
amount such that after payment by the Participant of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon such acceleration of
vesting of the Stock Option.

 

Section 9. Stock Adjustments. Subject to the provisions of Section 8 of this
Option Agreement, in the event that the shares of Stock, as presently
constituted, shall be changed into or exchanged for a different number or kind
or shares of stock or other securities of the Company or of another corporation
(whether by reason of merger, consolidation, recapitalization, reclassification,
stock split, combination of shares or otherwise), or if the number of such
shares of Stock shall be increased through the payment of a stock dividend, or a
dividend on the shares of Stock or rights or warrants to purchase securities of
the Company shall be made, then there shall be substituted for or added to each
share then subject to the Stock Option the number and kind of shares of stock or
other securities into which each outstanding share of Stock shall be so changed
or for which each such share shall be exchanged or to which each such share
shall be entitled, as the case may be, on a fair and equivalent basis in
accordance with the applicable provisions of Section 424 of the Code; provided,
however, in no such event will such adjustment result in a modification of the
Stock Option as defined in Section 424(h) of the Code. In the event there shall
be any other change in the number or kind of the outstanding shares of Stock, or
any stock or other securities into which the Stock shall have been changed or
for which it shall have been exchanged, then if the Committee shall, in its sole
discretion, determine that such change equitably requires an adjustment in the
shares subject to the Stock Option, such adjustments shall be made in accordance
with such determination, except that no adjustment of the number of shares of
Stock subject to the Stock Option that would otherwise be required shall be made
unless and until such adjustment either by itself or with other adjustments not
previously made would require an increase or decrease of at least 1% of the
number of shares of Stock subject to the Stock Option immediately prior to the
making of such adjustment (the “Minimum Adjustment”). Any adjustment
representing a change of less than such minimum amount shall be carried forward
and made as soon as such adjustment together with other adjustments required by
this Section 9 and not previously made would result in a Minimum Adjustment.
Notwithstanding the foregoing, any adjustment required by this Section 9 which
otherwise would not result in a Minimum Adjustment shall be made with respect to
shares of Stock subject to the Stock Option immediately prior to its exercise.
No fractional shares of Stock or units of other securities shall be issued
pursuant to any such adjustment, and any fractions resulting from any such
adjustment shall be eliminated in each case by rounding downward to the nearest
whole share.

 

Section 10. Securities Law Restrictions. The Stock Option shall be exercised and
Stock issued only upon compliance with the Securities Act of 1933, as amended
(the “Act”), and any other applicable securities law, or pursuant to an
exemption therefrom. If deemed necessary by the Company to comply with the Act
or any applicable laws or regulations relating to the sale of securities, the
Participant, at the time of exercise and as a condition imposed by the Company,
shall represent, warrant and agree that the shares of Stock subject to the Stock
Option are being purchased for investment and not with any present intention to
resell the same and without a view to distribution, and the Participant shall,
upon the request of the Company, execute and deliver to the Company an agreement
to such effect. The Participant acknowledges that any stock certificate
representing Stock purchased under such circumstances will be issued with a
restricted securities legend.

 

October 28, 2004

 

-3-



--------------------------------------------------------------------------------

Section 11. Payment of Withholding Taxes. A Participant must pay the amount of
taxes required by law upon the exercise of the Stock Option in cash.

 

Section 12. Notices. All notices or other communications relating to the Plan
and this Option Agreement as it relates to the Participant shall be in writing
and shall be delivered personally or mailed (U.S. Mail) by the Company to the
Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing.

 

Section 13. Amendments. This Option Agreement may be amended by a written
agreement signed by the Company and the Participant; provided, that the
Committee may modify the terms of this Option Agreement without the consent of
the Participant in any manner that is not adverse to the Participant.

 

October 28, 2004

 

-4-